Case 9:19-cv-81160-RS Document 894 Entered on FLSD Docket 04/06/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160

                                              )
  APPLE INC.,                                 )
                                              )
                         Plaintiff,           )
                                              )
                v.                            )
                                              )
  CORELLIUM, LLC,                             )
                                              )
                         Defendant.           )
                                              )


                         THE UNITED STATES’ NOTICE OF LODGING

         The United States hereby provides notice that it has lodged a classified supplemental

  memorandum in the above-captioned case regarding the matters addressed in the Government’s

  Fifth Statement of Interest Regarding Apple’s “Motion in Limine to Confirm Limitations in Light

  of Sealed Order at ECF No. 658.” This memorandum is submitted solely for ex parte, in camera

  review by the Court.

  Dated: April 6, 2021                        Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              ARIANA FAJARDO ORSHAN
                                              United States Attorney
                                              Southern District of Florida

                                              ANTHONY J. COPPOLINO
                                              Deputy Director
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch

                                                /s/ Serena M. Orloff
                                              SERENA ORLOFF
                                              S.D. Fla. Special Bar I.D. No. A5502652
                                                  1
Case 9:19-cv-81160-RS Document 894 Entered on FLSD Docket 04/06/2021 Page 2 of 2



                                     Trial Attorney
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street NW, Room 12512
                                     Washington, D.C. 20005
                                     Tel: (202) 305-0167
                                     Fax: (202) 616-8470
                                     Email: serena.m.orloff@usdoj.gov
                                     DEXTER A. LEE
                                     Assistant U.S. Attorney
                                     Fla. Bar No. 0936693
                                     United States Attorney’s Office
                                     99 N.E. 4th Street, Suite 300
                                     Miami, Florida 33132
                                     Tel: (305) 961-9320
                                     Fax: (305) 530-7139
                                     E-mail: dexter.lee@usdoj.gov

                                     Attorneys for the United States




                                        2
